Exhibit 10.5

(O2015)

WALGREEN CO.

2013 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by your company, not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments. These materials were prepared by your company, which is solely
responsible for their contents and for compliance with legal and regulatory
requirements. Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of your company’s securities or
financial instruments. Fidelity does not review, approve or endorse the contents
of these materials and is not responsible for their content.



--------------------------------------------------------------------------------

(O2015)

 

WALGREEN CO.

2013 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Participant Name:

Participant ID:

Grant Date:

Grant Price:

Shares Granted:

Vesting:

Expiration Date:

Acceptance Date:

Electronic Signature:

This document (referred to below as this “Agreement”) spells out the terms and
conditions of the stock option (the “Option”) granted to you by Walgreen Co., an
Illinois corporation (the “Company”), pursuant to the Walgreen Co. 2013 Omnibus
Incentive Plan (the “Plan”) on and as of the Grant Date designated above. Except
as otherwise defined herein, capitalized terms used in this Agreement have the
respective meanings set forth in the Plan. The Plan, as in effect on the date of
this Agreement and as it may be amended from time to time, is incorporated into
this Agreement by this reference.

You and the Company agree as follows:

1. Grant of Stock Option. Pursuant to the approval and direction of the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
the Company hereby grants you an Option to purchase all or any part of the
number of Shares Granted set forth above of common stock of the Company, par
value $.078125 (“Common Stock”), at the per-share Exercise Price set forth
above, which is 100% of the fair market value of a share of Common Stock on the
Grant Date, subject to the terms and conditions of the Plan and this Agreement.
This stock option is intended to be a “non-qualified stock option” and shall not
be treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

2. Vesting/Exercise/Expiration. The Employee may not exercise the Option prior
to the Vesting Date set forth above absent action by the Committee to waive or
alter such restrictions or as may be permitted under the below paragraphs.
Thereafter, except as hereinafter provided, the Employee may exercise the
Option, to the extent it is vested, at any time and from time to time until the
close of business on the Expiration Date set forth above. The Option may be
exercised to purchase any number of whole shares of Common Stock, except that no
purchase shall be for less than ten (10) full shares, or the remaining
unexercised shares, if less. This Option is deemed to be “outstanding” until it
has been exercised in full or expired pursuant to the terms of this Agreement.

3. Disability. If, without having fully exercised this Option, you have a
Termination of Service due to Disability, whether before or after the Vesting
Date, then the Option shall thereupon become vested and (a) you may exercise
this Option for the full number of Shares Granted (less any shares for which
this Option was previously exercised), but (b) your right to exercise this
Option shall terminate upon the earlier of the Expiration Date or a date which
is one (1) year following the date of your Termination of Service.



--------------------------------------------------------------------------------

(O2015)

 

4. Death. If, without having fully exercised this stock option, you have a
Termination of Service due to your death, whether before or after the Vesting
Date, then this Option shall be fully vested and (a) it may be exercised by the
executor or administrator of your estate or by such person or persons who shall
have acquired your rights hereunder by bequest or inheritance or by designation
as your beneficiary for the full number of Shares Granted (less any shares for
which this Option was previously exercised), but (b), such person’s right to
exercise this Option shall terminate upon the earlier of the Expiration Date or
a date which is one (1) year after the date of your death.

5. Retirement. If without having fully exercised this Option you have a
Termination of Service by reason of Retirement, then (a) the number of Options
that you may exercise shall be determined by treating the Vesting Date as
occurring one year prior to the Vesting Date specified in the introduction to
this Agreement, but (b) your right to exercise this Option shall terminate upon
the earlier of the Expiration Date or a date which is one (1) year after the
date of your Retirement. Shares for which you cannot exercise the Option under
this Section 5 shall be forfeited.

6. Termination of Service Following a Change in Control. If there is a Change in
Control of the Company and within the one-year period thereafter you have a
Termination of Service initiated by the Company (or a Subsidiary of the Company
if such Subsidiary is your direct employer) other than for Cause (as defined in
Section 8), whether before or after the Vesting Date, then this Option shall
thereupon become vested and (a) you may exercise this Option for the full number
of Shares Granted (less any shares for which this Option was previously
exercised), but (b) your right to exercise this Option shall terminate upon the
earlier of the Expiration Date or a date which is ninety (90) days after the
date of your Termination of Service, subject to the right of the Committee to
extend the exercise period of this Option. Shares for which you cannot exercise
the Option under this Section 6 shall be forfeited. The foregoing is also
subject to the Committee’s exercise of its discretion under Section 9.01 of the
Plan. For purposes of this Section 6, a Termination of Service initiated by the
Company shall include a Termination of Employment for Good Reason under - and
pursuant to the terms and conditions of – the Walgreen Co. Executive Severance
and Change in Control Plan, but only to the extent applicable to you as an
eligible participant in such Plan.

7. Other Termination of Service. If without having fully exercised this Option
you have a voluntary or involuntary Termination of Service for any reason other
than as set forth in Section 3, 4, 5 or 6 above, as determined by the Committee,
then (a) if such Termination of Service is prior to the Vesting Date, this
Option shall be forfeited, or (b) if such Termination of Service is on or after
the Vesting Date, then your right to exercise this Option shall terminate upon
the earlier of the Expiration Date or a date which is ninety (90) days after the
date of your Termination of Service, subject to the right of the Committee to
extend the exercise period of this Option, and subject to earlier expiration as
provided in Section 8 below.

8. Forfeiture of Outstanding Options Upon Termination for Cause or Following
Termination of Service. Notwithstanding any provision of this Agreement to the
contrary, your remaining right, if any, to exercise the Option shall immediately
terminate if you are terminated for Cause or if and when you violate any
post-employment obligation that you may have to the Company, including but not
limited to any non-competition, non-solicitation, confidentiality,
non-disparagement or other restrictive covenant. For purposes of this Agreement,
“Cause” means any one or more of the following, as determined by the Committee
in its sole discretion:

(a) your commission of a felony or any crime of moral turpitude;



--------------------------------------------------------------------------------

(O2015)

 

(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your employment duties to the Company or any Affiliate;

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;

(d) your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e) your failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.

9. Exercise Process. This Option may be exercised by giving notice to Fidelity,
the third party administrator to administer the Option exercise process. The
exercise notice (a) shall be signed by you or (in the event of your death) your
legal representative, (b) shall specify the number of full shares then elected
to be purchased, and (c) shall be accompanied by payment in full of the Exercise
Price of the shares to be purchased. Payment may be made in cash or by check
payable to the order of the Company, and such payment shall include any tax
withholding obligation, as set forth in Section 12 below. Alternatively, the
Committee may allow for one or more of the following methods of exercising this
Option:

(a) Payment for shares as to which this Option is being exercised and/or payment
of any federal, state, local or other tax withholding obligations may be made by
transfer to the Company of shares of Common Stock you already own, or any
combination of such shares and cash, having a fair market value determined at
the time of exercise of the Option equal to, but not exceeding, the Exercise
Price and/or the tax withholding obligation, as the case may be.

(b) A “same day sale” transaction pursuant to which a third party (engaged by
your or the Company) loans funds to you to enable you to purchase the shares and
pay any tax withholding obligations, and then sells a sufficient number of the
exercised shares on your behalf to enable you to repay the loan and any fees.
The remaining shares and/or cash are then delivered by the third party to you.

(c) A “net exercise” transaction, pursuant to which the Company delivers to you
the net number of whole shares remaining from the portion of the Option being
exercised after deduction of a number of shares of Common Stock with a fair
market value equal to the exercise price and a number of shares of Common Stock
with a fair market value equal to the amount of any tax withholding obligations.

As promptly as practicable after receipt of such notice and payment (including
payment with respect to any tax withholding obligations), subject to Section 13
below, the Company shall cause to be issued and delivered to you (or in the
event of your death to your legal representative, as the case may be),
certificates for the shares of Common Stock so purchased. Alternatively, such
shares may be issued and held in book entry form.

10. Tax Withholding. The Company may make such provisions and take such actions
as it may deem necessary or appropriate for the withholding of any Federal,
state, local income and employment taxes and other taxes required by law to be
withheld with respect to this Option, including, but not limited to, deducting
the amount of any such withholding taxes



--------------------------------------------------------------------------------

(O2015)

 

from the amount to be paid hereunder, whether in Common Stock or in cash, or
from any other amount then or thereafter payable to you, or requiring you or
your beneficiary or legal representative to pay to the Company the amount
required to be withheld or to execute such documents as the Committee or its
designee deems necessary or desirable to enable the Company to satisfy its
withholding obligations. The Company may refuse to deliver Common Stock if you,
your beneficiary or legal representative fails to comply with your or its
obligations under this Section. Regardless of any action the Company takes with
respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Taxes”) that you are required to bear
pursuant to all applicable laws, any and all Taxes are your responsibility.

11. Limited Transferability. You may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate this Option, whether voluntarily or
involuntarily or by operation of law, other than by beneficiary designation
effective upon your death, by will or by the laws of intestacy. During your
lifetime this Option and all rights granted hereunder shall be exercisable only
by you. Notwithstanding the foregoing, you may transfer this Option, in whole or
in part, by gift to a Permitted Transferee in accordance with rules and subject
to any conditions specified by the Committee under the Plan.

12. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the shares of Common Stock subject to this Option until
such time as the purchase price has been paid and a certificate of stock for
such shares has been issued to you or such shares of Common Stock have been
recorded in your name in book entry form. Except as provided in Section 14
below, no adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date on which you become the holder of record thereof. Anything herein to the
contrary notwithstanding, if a law or any regulation of the Securities and
Exchange Commission or of any other body having jurisdiction shall require the
Company or you to take any action before shares of Common Stock can be delivered
to you hereunder, then the date of delivery of such shares may be delayed
accordingly.

13. Securities Laws. If a Registration Statement under the Securities Act of
1933, as amended, is not in effect with respect to the shares of Common Stock to
be delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Common Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Common Stock may then be listed.

14. Change in Common Stock. In the event of any change in Common Stock by reason
of any stock dividend, recapitalization, reorganization, split-up, merger,
consolidation, exchange of shares, or of any similar change affecting Common
Stock, the number of shares of Common Stock subject to this Option and the
Exercise Price shall be equitably adjusted by the Committee.

15. No Guarantee of Employment. Nothing in this Award Agreement shall interfere
with or limit in any way the right of the Company or any of its subsidiaries to
terminate your employment at any time, nor confer upon you or any employee any
right to continue in the employ of the Company or any of its subsidiaries. No
employee shall have a right to be selected to be granted an Option or any other
Award under the Plan.

16. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.



--------------------------------------------------------------------------------

(O2015)

 

17. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.

18. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement.

19. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

20. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.

****

This Agreement contains highly sensitive and confidential information. Please
handle it accordingly. Once you have read and understood this Agreement, please
click the acceptance box to certify and confirm your agreement to be bound by
the terms and conditions of this Agreement and to acknowledge your receipt of
the Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Stock Option Award granted hereunder.